DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 02/12/2021.  Claims 16, 17, 19, 21, 24, 26-27, and 29 were previously presented. Claims 32 and 33 have been newly added. Therefore, Claims 16, 17, 19, 21, 24, 26-27, 29, and 31-33 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Previous Claim Rejections - 35 USC § 112
2.	The Examiner respectfully withdraws the rejections under 35 USC 112(a) for claims 16-17, 19, and 27-29.

Previous Claim Rejections - 35 USC § 101



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 recites: “The communication system as defined by claim 16, wherein the social media gateway reduces a content of a non-direct posting of the plurality of non-direct postings after converting the non-direct posting to the common computer format for the dialog system” and Claim 33 recites: “The method of claim 21, further comprising: reducing, by the microprocessor, a content of a non-direct posting of the plurality of non-direct posting after converting the non-direct posting to the common computer format for the dialog system.”
The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. If the specification does not provide a disclosure of the computer and steps in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the computer to perform the claimed function a rejection under 112,1st for lack of written description must be made. The claim seeks to patent the limitations of: “reducing a content of a non-direct posting of the plurality of non-direct posting after converting the non-direct posting to the common computer format for the dialog system” while the specification does not describe how the “social media gateway and/or microprocessor” performs these claimed functions in sufficient detail.
As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based. In the Applicant’s specification,
[0045] The translated social media messages from the social media network API 204 can be received by a social media message filter 206. A social media message filter 206 can perform some or all of the functions of the content filter 202 and eliminate social media messages before being sent to the dialog system 104. However, in other embodiments, the social media message filter 206 eliminates information from within the social media messages before the trimmed social media messages are sent to the dialog system 104. For example, a social media message from a social media network 112 may have three or four interactions between two parties not associated with the contact center 102. Only one of the several postings may be pertinent to the dialog system 104. As such, the social media message filter 206 can eliminate or delete at least a portion of the other social media messages for the dialog system 104. Thus, the dialog system 104 receives a social media message where some of the content of the social 

As such, the claims merely recite a description of the desired result of “reducing a content of a non-direct posting of the plurality of non-direct posting after converting the non-direct posting to the common computer format for the dialog system” and the scope of the claims encompasses the techniques to attain the result including “social media gateway and/or microprocessor” without describing how the limitations are functionally executed. Under the broadest reasonable interpretation from this disclosure, the translated messages are filtered before being sent to the dialog system and there is no support or steps that indicate how reducing a content is performed.  The Examiner asserts that this is evidence that the specification does not describe in sufficient detail a way as to convey that the inventors had possession of the claimed invention at the time the application was filed. There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technologic knowledge upon which the claimed invention is based.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 16-17, 19, 21, 24, 26-27, 29, 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bhat (2011/0091030) in view of Elvekrog (2011/0153414) in further view of Nelken (2004/0254904).

With respect to claims 16 and 21, Bhat discloses 
a communication system and method (¶ 0013: discloses a contact center system) comprising:
a microprocessor  (¶ 0010, 0048); and 
a computer readable medium (¶ 0049), coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to execute:
a dialog system that: 

wherein the user is active on one or more social media networks (¶ 0016, 0022-0023: discloses the contact may be sending a media message…the contact information may be previously provided by the contact outside of the context of the current interaction.  The contact information may be publically available information gathered from one or more social networking servers and may be used to determine the contact’s availability.) ; 
searches the one or more social media networks to identify a plurality of non- direct postings by the user (¶ 0016, 0022-0023: discloses the contact information is mined outside of context of the current interaction from one or more social networking service servers.); 
determines one or more trends in usage of the one or more social media networks associated with the user (¶ 0022-0023: discloses the contact center determines how to respond to the contact, an availability of the contact, when to respond to the contact.), 
wherein the one or more trends are based on when the plurality of non-direct postings were posted by the user on the one or more social media networks (¶ 0022-0023: discloses the contact information includes availability of the contact and when to respond to the contact.  The contact information may be previously provided by the contact outside the context of the current interaction); and 
determines, from the one or more trends, at least a first social media network of the one or more social media networks to post a message to the user (¶ 0014, 0022, 
a social media gateway (¶ 0017-0020: discloses a response application)  in communication with the dialog system (¶ 0017-0020: discloses the contact center) and the one or more social media networks (¶ 0017-0020), 
wherein the social media gateway: 
automatically posts the message, via a computer network, to the first social media network at a time when the user is most likely active on the first social media network. (¶ 0017-0020, 0057: discloses dynamically responding to a media type that is available or convenient for the contact.  A default to the same contact media type used for the initial communication may be used.)
Bhat does not explicitly disclose the following limitations of filters the plurality of non-direct postings by the user based on a product or service supported by a contact center and converts the plurality of non-direct postings by the user to a common computer format for the dialog system.
However, Elvekrog which is pertinent in art to Bhat teaches a method for dynamically interacting with users based on user actions includes searching for indirect comments of a user directed at an interested entity. (¶ 0020)
filters the plurality of non-direct postings by the user based on a product or service supported by a contact center (¶ 0020-0022: discloses searching for indirect response actions of a user directed at an interested entity and functions to discover social network actions by a user that relate to a particular company.  The search 
Therefore, it would have been obvious to one of ordinary skill in the art to include in the contact center of Bhat the ability to filter the plurality of non-direct postings by the user based on a product or service supported by the contact center as taught by Elvekrog since the claimed invention is merely a combination of old elements and in the combination each element mere would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As disclosed by Elvekrog, the motivation for the combination would have been to provide a relevant/personalized customer support response the user. (¶ 0020)
The combination of Bhat and Elvekrog does not explicitly disclose the limitation of converts the plurality of non-direct postings by the user to a common computer format for the dialog system.
However, Nelken which is pertinent in art to the combination of Bhat and Elvekrog is related to a system and method for electronic communication management includes a contact center. (¶ 0010)
	converts the plurality of non-direct postings by the user to a common computer format for the dialog system (¶ 0013: discloses the contact center converts each received communication into a universal data model format.  ¶ 0024-0026: discloses the contact center translates communications from various communications channels which 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the contact center of Bhat and system of Elvekrog, the ability to convert the plurality of non-direct postings by the user to a common computer format for the dialog system, as disclosed by Nelken to achieve the claimed invention.  As disclosed by Nelken, the motivation for the combination would have been use the translated communications which enable the contact center to learn from feedback for one communication channel and apply that knowledge to another communication channel. (¶ 0033)

With respect to claim 17, the combination of Bhat, Elvekrog, and Nelken discloses the communication system as defined in claim 16, 
wherein the one or more trends are developed from a history of previous non-direct postings by the user. (¶ 0022-0023: Bhat discloses the contact information may be information about a topic that the contact would like to discuss or has questions about, etc.  The contact information may be previously provided by the contact outside of the context of the current interaction.  The contact information may be publically available information such as mined from a computer, such as social networking servers.)

With respect to claims 19 and 24, the combination of Bhat, Elvekrog, and Nelken discloses the communication system as defined in claim 16, 


With respect to claims 26 and 27, the combination of Bhat, Elvekrog, and Nelken discloses the method and communication system, 
wherein the message is a non-direct posting. (¶ 0022-0023: Bhat discloses the contact information may indicate a topic that the contact would like to discuss or has questions about, etc and the contact information can be previously provided by the contact outside of the current interaction.  The contact information may be publically available information mined from social networking servers.)

With respect to claims 29 and 31, the combination of Bhat, Elvekrog, and Nelken discloses the communication system and method, 
wherein the social media gateway: 
receives the message from the dialog system (¶ 0017-0020, 0031, 0057: Bhat discloses depending on the type of response the response application may be referred to as a text response application for responding to a contact.); 
converts the message into a first computer format for the first social media network (¶ 0017-0020, 0031, 0057: Bhat discloses changing the response contact media type as contact information is received or changes.); and 
posts the converted message on the first social media network. (¶ 0017-0020, 0031, 0057: Bhat discloses responding to a media type that is available or convenient 

With respect to claims 32 and 33, the combination of Bhat and Elvekrog does not explicitly disclose the communication system and method wherein the social media gateway reduces a content of a non-direct posting of the plurality of non-direct postings after converting the non-direct posting to the common computer format for the dialog system.
However, Nelken which is related to a contact center that converts each received communication into a universal data model format (¶ 0013)
wherein the social media gateway reduces a content of a non-direct posting of the plurality of non-direct postings after converting the non-direct posting to the common computer format for the dialog system. (¶ 0033, 0061, 0064: discloses since received communications are translated into the universal data form the modeling engine is able to learn from feedback and apply that knowledge to another communication channel. Modeling engine analyzes the customer’s message to identify intents and/or categories. The modeling engine may also support a content filter module that filters customer communications for offensive content.)
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the contact center of Bhat and system of Elvekrog, the ability to reduces a content of a non-direct posting of the plurality of non-direct postings after converting the non-direct posting to the common computer format for the dialog system, as disclosed by Nelken to achieve the claimed invention.  As 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629